UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22077 Prospector Funds, Inc. (Exact name of registrant as specified in charter) 370 Church St., Guilford, CT 06437 (Address of principal executive offices) (Zip code) Prospector Partners Asset Management, LLC, 370 Church St., Guilford, CT 06437 (Name and address of agent for service) (203) 458-1500 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2012 Date of reporting period:June 30, 2012 Item 1. Report to Stockholders. Prospector Capital Appreciation Fund Prospector Opportunity Fund Semi-Annual Report www.prospectorfunds.com June 30, 2012 PROSPECTOR FUNDS, INC. July 23, 2012 Dear Shareholders of the Prospector Capital Appreciation Fund and Prospector Opportunity Fund, The first half of 2012 was strong overall for equity markets.After a fast start from January to March, the market wobbled in April and May before recovering nicely in June.Underlying fundamentals:equity valuations, corporate interest rates and earnings estimates haven’t changed much in 2012, while all manner of external factors and news flow have driven the recent unsettling price moves.Within equities, the lower uncertainty level of growth stocks helped them extend a now four-year string of outperformance relative to their value cousins. Frustration over Europe’s debt woes mounts as this crisis lingers without solution or even increased clarity while the region wallows in recession.Unlike the summers of 2010 and 2011 when sovereign fears were ameliorated by short term bailouts in peripheral European nations such as Portugal, Ireland, and Greece, the current version revolves around Spain and Italy, two heavyweight European nations.Elections in France and Greece remind us of the linkage between politics, policy, and even our own 401k balance in this “the world is flat” environment. The relationship between politics and policy will likely remain on center stage during the upcoming Presidential election in the USA.Mitt Romney solidified the republican nomination after a withering, contentious primary process.We anticipate a bare knuckles campaign over the coming months, the outcome of which will either be somewhat negative (Obama) to outright positive (Romney) for US equities.Politics certainly colored the narrative surrounding the Supreme Court’s ruling on the constitutionality of pieces of the Obamacare legislation. The risks of a serious problem with Iran seemed to drop from investors’ consciousness (though certainly not from Israel’s, Saudi Arabia’s or their neighbors’) as the price of Brent crude oil fell more than 20% during the second quarter of 2012. Meanwhile bankruptcies of California cities such as Stockton, San Bernadino, and Mammoth Lakes chip away at the notion that bankruptcy filing is not a viable strategy for municipal entities seeking to escape financial distress, making future municipal filings more likely. Added to these long visible macro concerns which periodically rise to the top only to recede from investors’ minds were a few negative surprises such as the $5 billion plus JP Morgan loss in its “hedging book,” the Facebook IPO mismanagement, and the Libor scandal. Equity investors responded by favoring defensive, less cyclical equities such as consumer staples, utilities, and healthcare while punishing financials, energy, and technology.The rush to U.S. Treasuries as a safe haven continued as yields on the bellwether ten year sunk to below 1.5%. Prospector Capital Appreciation Fund Highlights The Capital Appreciation Fund’s top performance contributors include: Wal-Mart and Beam – two consumer related companies, Abbot Laboratories and Pfizer – healthcare powerhouses, and reinsurers Montpelier and Platinum.All generally benefitted from broad market trends rather than particular individual company progress.The first four are quality blue chips with consistent earnings and handsome yields – attributes attracting investors.Our insurance holdings, about two-thirds of the Fund’s Financial Services Sector exposure, are benefitting from industry pricing trends and their discount to book value.In July, two portfolio companies, Nexen, and GenOn, announced agreements to be acquired. Nexen, our largest energy holding, is being acquired for cash, at over a 60% premium to the prior close, while GenOn agreed to a stock deal, trading up over 25% on the news. 1 PROSPECTOR FUNDS, INC. Performance detractors in the first six months were dominated by our oil and gas holdings (including Clayton Williams, Hess and Repsol). A sharp world crude price decline was likely the principle cause for the decline in the oil and gas stocks. Commodity traders seemingly have lost confidence in the sanctions designed to strangle Iran and its nuclear weapons program. We are not so sure.Banking and insurance restrictions aren’t a naval blockade, but can be effective.For starters, established underwriters cannot insure tankers carrying Iranian crude, and money transfers are severely inhibited.A potential Iranian bomb threatens both Israel and Saudi Arabia, something no U.S. president can ignore.Meanwhile we are happy with our oil stocks, particularly their production outlooks and valuations – even at lower oil prices.We’re not so happy with their miserable year to date share price performance. Our gold mining stocks (including Newmont Mining, Gold Fields and Barrick Gold) declined year to date despite gold, the metal, being up slightly. The chorus of complaints towards the gold miners include:suspect capital management, rising extraction costs, and increasing political risks.However, we see no reason why the sharp divergence between the price movements of the element gold versus the gold mining shares couldn’t ease over time. We’d prefer your portfolio’s asset allocation had more convertible bonds and modestly less cash and common stock.Unfortunately that ideal has been challenging.De minimis interest rates and the ease with which corporations are able to raise straight debt (not needing convertible issuance) has shrunk the available pool.On balance, we believe that individual security selection trumps asset allocation, even though the academics disagree. Prospector Opportunity Fund Highlights The Opportunity Fund’s top performance contributors include consumer companies such as Home Depot, J&J Snack Foods, Lancaster Colony and Church & Dwight.Our financial services holdings including small banks such as Viewpoint Financial, OmniAmerican Bancorp and Oritani Financial, are benefitting from low valuations, improving credit, and a rebound in investor sentiment towards the sector.Technology stalwarts such as Verisign, NCR, and BMC Software also added to performance.All generally benefitted from broad market trends rather than particular individual company progress.P.F. Chang’s China Bistro was acquired in May for a 30% premium. On the negative side, portfolio holdings in gold miners Kinross and Newmont Mining hurt performance significantly despite a modest rise in the price of the actual gold element during the first half of 2012.The performance of the gold mining equities continues to decouple from the price of the metal.Reasons for the decoupling could include: value destructive acquisitions, soaring operating costs and ever increasing taxation.Additionally, the growing availability and acceptance of bullion backed exchange-traded funds have given investors another, and perhaps more attractive, gold participation.More than just a hoped for recovery in the trading relationship between the metal and the shares, however, supports ownership.The gold miners, who historically sold at a premium, are now priced below market multiples.Additional attractive metrics, including large ore reserves and low enterprise value per ounce of production, characterize our holdings.Beyond these quantitative measurements we see glimmers that managements might become more shareholder friendly.For example Newmont has adapted a dividend policy tied to the gold price.Budgeted projects are being reassessed, operating agreements improved, and spin-outs are being contemplated at certain companies. Strong cash flow and low stock prices are fertile ground for value enhancing capital actions. A decline in our energy holdings (including Hess, Marathon Oil, and Murphy Oil) hurt performance as well. 2 PROSPECTOR FUNDS, INC. Outlook The economy has been in a choppy, slow growth recovery mode since the financial crisis ended in 2009.Admittedly we are in a softer patch right now driven by the after effects of a mild winter, seasonal destocking of inventories, China’s slowdown, and Europe’s recession.We are comforted by the historical pattern that serious recessions are precipitated by tight monetary conditions, and Chairman Bernanke stands ready to deliver a third quantitative easing program (QE3) if needed. On the bright side, the housing sector is recovering after a long period of contraction precipitated by the financial crisis.Gasoline prices have dropped by 15% delivering a stimulus to consumers into the peak driving summer months.Corporate earnings remain solid so far.Interest and mortgage rates continue to fall to record low levels. Our best guess is that interest rates will be materially higher in five years.This would be undoubtedly bad for bond investors.The outlook for equities in a higher interest rate scenario is less guaranteed.Higher rates will likely accompany better economic conditions and possibly higher inflation, both of which are positives for equities relative to bonds from this starting point. Equity valuations are a positive as well.The S&P 500 first reached current levels more than 13 years ago.Although it was too high in 1999, there has been substantial cumulative retained earnings, technological innovation, and even inflation since then.Furthermore equities look extraordinarily inexpensive when comparing earnings yields of stocks to treasury or even corporate bond yields. Merger and acquisition activity is near record lows, down over 40% in 2012 from last year.Corporations have terrific balance sheets and are accumulating excess cash and capital.Private equity is poised as well with dry powder in hand.We are not sure exactly what the catalyst will be to energize M&A activity, but we are confident it will ensue.Perhaps the uncertain macro environment will move towards resolution, and when that happens, the values inherent in your portfolio will attract acquirers and other investors.In the meantime, we believe equities are a superior asset allocation alternative longer term. Respectfully submitted, John D. Gillespie Richard P. Howard Kevin R. O’Brien Performance data quoted represents past performance; past performance does not guarantee future results. Opinions expressed are those of the Funds and are subject to change, are not guaranteed, and should not be considered a recommendation to buy or sell any security. 3 PROSPECTOR FUNDS, INC. Mutual fund investing involves risk. Principal loss is possible. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. The Funds invest in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods. The Funds invest in smaller and mid-cap companies, which involve additional risks such as limited liquidity and greater volatility. The Funds may hold restricted securities purchased through private placements. Such securities can be difficult to sell without experiencing delays or additional costs. Derivatives involve risks different from, and in certain cases, greater than the risks presented by more traditional investments. These risks are fully disclosed in the prospectus. Growth stocks typically are more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. You cannot invest directly in an index. Book Value is the total value of the company’s assets that shareholders would theoretically receive if a company were liquidated. Fund holdings and/or security allocations are subject to change at any time and are not recommendations to buy or sell any security. Please see the Schedule of Investments section in this report for a full listing of the Fund’s holdings. Prospector Funds, Inc. are distributed by Quasar Distributors, LLC. 4 PROSPECTOR FUNDS, INC. Capital Appreciation Fund The chart assumes an initial investment of $10,000.Performance reflects waivers of fee and operating expenses in effect.In the absence of such waivers, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed may be worth more or less than their original cost. Performance assumes the reinvestment of capital gains and income distributions.The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.  Average Annual Rates of Return (%) Since Inception(1) to One Year Three Year June 30, 2012 Capital Appreciation Fund -6.58% 11.30% 1.45% S&P 500 Index(2) 5.45% 16.40% -0.19% September 28, 2007 The Standard & Poor’s 500 Index (S&P 500) is an unmanaged, capitalization-weighted index generally representative of the U.S. market for large capitalization stocks.This Index cannot be invested in directly. 5 PROSPECTOR FUNDS, INC. Opportunity Fund The chart assumes an initial investment of $10,000.Performance reflects waivers of fee and operating expenses in effect.In the absence of such waivers, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed may be worth more or less than their original cost.Performance assumes the reinvestment of capital gains and income distributions.The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Average Annual Rates of Return (%) Since Inception(1) to One Year Three Year June 30, 2012 Opportunity Fund 0.54% 14.59% 4.99% Russell 2000 Index(2) -2.08% 17.80% 1.23% Russell Midcap Index(3) -1.65% 19.44% 1.19% September 28, 2007 An unmanaged small-cap index that measures the performance of the 2,000 smallest companies in the Russell 3000 Index.This index cannot be invested in directly. An unmanaged mid-cap index that measures the performance of the 800 smallest companies in the Russell 1000 Index.This index cannot be invested in directly. 6 PROSPECTOR FUNDS, INC. Expense Example June 30, 2012 As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, which may include but are not limited to, redemption fees, wire transfer fees, maintenance fee (IRA accounts), and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (January 1, 2012 – June 30, 2012). ACTUAL EXPENSES The first line of the table below provides information about actual account values and actual expenses. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. The example below includes, but is not limited to, management fees, shareholder servicing fees and other Fund expenses. However, the example below does not include portfolio trading commissions and related expenses, interest expense and other extraordinary expenses as determined under generally accepted accounting principles. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Expenses Paid Beginning Account Ending Account During Period(1) Value (01/01/2012) Value (06/30/2012) (01/01/12 to 06/30/12) Capital Appreciation Actual(2) $ $ $ Capital Appreciation Hypothetical (5% return before expenses) Opportunity Actual(2) Opportunity Hypothetical (5% return before expenses) Expenses are equal to the fund’s annualized expense ratio for the most recent six-month period of 1.42% and 1.42% for Capital Appreciation Fund and Opportunity Fund, respectively, multiplied by the average account value over the period, multiplied by the number of days in the most recent fiscal half year/366 (to reflect the one-half year period). Based on the actual returns for the six-month period ended June 30, 2012 of -0.67% and 5.84% for Capital Appreciation Fund and Opportunity Fund, respectively. 7 PROSPECTOR FUNDS, INC. Sector Allocation (% of net assets) (Unaudited) as of June 30, 2012(1)(2) Capital Appreciation Fund Top 10 Holdings (% of net assets) (Unaudited) as of June 30, 2012(1)(3) Capital Appreciation Fund E.I. Du Pont de Nemours 4.0% Automatic Data Processing 3.8% Gold Fields – ADR 3.1% Anixter International, 1.000%, 02/15/2013 2.9% Nexen 2.8% Platinum Underwriters Holdings 2.8% USEC, 3.000%, 10/01/2014 2.8% Loews 2.7% Johnson & Johnson 2.7% Pfizer 2.7% (1) Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. (2) Sector allocation includes all investment types. (3) Invesco Treasury Portfolio excluded from top 10 holdings. 8 PROSPECTOR FUNDS, INC. Sector Allocation (% of net assets) (Unaudited) as of June 30, 2012(1)(2) Opportunity Fund Top 10 Holdings (% of net assets) (Unaudited) as of June 30, 2012(1)(3) Opportunity Fund Platinum Underwriters Holdings 3.4% Franklin Resources 3.0% Newmont Mining 2.8% Hess 2.2% CNA Financial 2.2% Lancaster Colony 1.9% WellPoint 1.9% Leucadia National 1.8% Axis Capital Holdings 1.7% Invesco 1.6% Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. Sector allocation includes all investment types. Invesco Treasury Portfolio excluded from top 10 holdings. 9 PROSPECTOR FUNDS, INC. Schedule of Investments (Unaudited) June 30, 2012 Capital Appreciation Fund Description Shares Value COMMON STOCKS – 72.4% Banks – 0.2% Charter Financial $ Waterstone Financial* Chemicals – 4.0% E.I. Du Pont de Nemours Consumer Discretionary – 2.8% Beam Cablevision Systems, Class A DreamWorks Animation SKG, Class A* Consumer Staples – 10.0% Campbell Soup Coca Cola Enterprises DE Master Blenders 1753* Energizer Holdings Hillshire Brands SUPERVALU Sysco Tootsie Roll Industries Walgreen Wal-Mart Stores Diversified Financial Services – 0.1% CIT Group* Energy – 8.5% Clayton Williams Energy* ConocoPhillips Hess Marathon Oil Murphy Oil Nexen Overseas Shipholding Group Phillips 66* See Notes to the Financial Statements 10 PROSPECTOR FUNDS, INC. Schedule of Investments (Unaudited) – Continued June 30, 2012 Capital Appreciation Fund Description Shares Value COMMON STOCKS – 72.4% (Continued) Energy – 8.5% (Continued) Repsol YPF – ADR $ USEC* Healthcare – 6.9% Abbott Laboratories Johnson & Johnson Pfizer Industrials – 1.3% Curtiss-Wright Fortune Brands Home & Security* Information Technology – 6.5% Automatic Data Processing Corning Microsoft Xerox Insurance – 11.2% Alterra Capital Holdings Arch Capital Group* Berkshire Hathaway, Class B* CNA Financial Donegal Group, Class A First American Financial Loews Montpelier Re Holdings Platinum Underwriters Holdings State Auto Financial Metals & Mining – 9.6% AngloGold Ashanti – ADR Barrick Gold Gold Fields – ADR Kinross Gold Newmont Mining See Notes to the Financial Statements 11 PROSPECTOR FUNDS, INC. Schedule of Investments (Unaudited) – Continued June 30, 2012 Capital Appreciation Fund Description Shares Value COMMON STOCKS – 72.4% (Continued) Paper & Forest Products – 2.9% Domtar $ Neenah Paper Real Estate – 2.2% Forestar Group* Post Properties Telecommunication Services – 1.1% Telephone & Data Systems Utilities – 5.1% FirstEnergy GenOn Energy* Public Service Enterprise Group UNS Energy Total Common Stocks (Cost $30,294,699) Par CONVERTIBLE BONDS – 23.3% Consumer Staples – 3.7% Archer Daniels 0.875%, 02/15/2014 $ Chiquita Brands 4.250%, 08/15/2016 Smithfield Foods 4.000%, 06/30/2013 Diversified Financial Services – 2.1% Janus Capital Group 3.250%, 07/15/2014 Knight Capital 3.500%, 03/15/2015 PHH 4.000%, 09/01/2014 See Notes to the Financial Statements 12 PROSPECTOR FUNDS, INC. Schedule of Investments (Unaudited) – Continued June 30, 2012 Capital Appreciation Fund Description Par Value CONVERTIBLE BONDS – 23.3% (Continued) Energy – 2.8% USEC 3.000%, 10/01/2014 $ $ Healthcare – 8.3% Amgen 0.375%, 02/01/2013 Charles River Laboratories International 2.250%, 06/15/2013 Chemed 1.875%, 05/15/2014 Gilead Sciences 1.000%, 05/01/2014 Greatbatch 2.250%, 06/15/2013 Hologic 2.000%, 12/15/2037 Medtronic, Series B 1.625%, 04/15/2013 Industrials – 2.0% Alliant Techsystems 3.000%, 08/15/2024 AMR 6.250%, 10/15/2014 (a) L-3 Communications 3.000%, 08/01/2035 Trinity Industries 3.875%, 06/01/2036 Information Technology – 3.5% Anixter International 1.000%, 02/15/2013 Comtech Telecommunications 3.000%, 05/01/2029 See Notes to the Financial Statements 13 PROSPECTOR FUNDS, INC. Schedule of Investments (Unaudited) – Continued June 30, 2012 Capital Appreciation Fund Description Par Value CONVERTIBLE BONDS – 23.3% (Continued) Metals & Mining – 0.9% Kinross Gold 1.750%, 03/15/2028 $ $ RTI International 3.000%, 12/01/2015 Total Convertible Bonds (Cost $10,369,731) CORPORATE BONDS – 1.5% Utilities – 1.5% Edison Mission Energy 7.750%, 06/15/2016 7.000%, 05/15/2017 Total Corporate Bonds (Cost $932,683) Shares SHORT-TERM INVESTMENT – 2.1% Invesco Treasury Portfolio, 0.020% (Cost $847,795) Total Investments – 99.3% (Cost $42,444,908) Other Assets and Liabilities, Net – 0.7% Total Net Assets – 100.0% $ * Non-income producing security (a) Security in default ADR – American Depository Receipt See Notes to the Financial Statements 14 PROSPECTOR FUNDS, INC. Schedule of Investments (Unaudited) June 30, 2012 Opportunity Fund Description Shares Value COMMON STOCKS – 91.2% Banks – 12.6% AJS Bancorp (a) $ Cape Bancorp* Central Pacific Financial* Chicopee Bancorp* City National Clifton Savings Bancorp Fifth Third Bancorp First Connecticut Bancorp Fox Chase Bancorp Greenhill & Co. Guaranty Bancorp* Metro Bancorp* Northern Trust Ocean Shore Holding OceanFirst Financial OmniAmerican Bancorp* Oritani Financial Peoples Federal Bancshares* Territorial Bancorp United Financial Bancorp Virginia Commerce Bancorp* Washington Trust Bancorp West Coast Bancorp* Westfield Financial Chemicals – 1.9% H.B. Fuller RPM International Consumer Discretionary – 4.7% Gentex Home Depot Hyatt Hotels, Class A* Matthews International, Class A P. F. Chang’s China Bistro See Notes to the Financial Statements 15 PROSPECTOR FUNDS, INC. Schedule of Investments (Unaudited) – Continued June 30, 2012 Opportunity Fund Description Shares Value COMMON STOCKS – 91.2% (Continued) Consumer Staples – 9.9% Church & Dwight $ DE Master Blenders 1753* Hillshire Brands J & J Snack Foods Lancaster Colony Molson Coors Brewing, Class B PepsiCo Post Holdings* Wal-Mart Stores Containers & Packaging – 0.9% Silgan Holdings Diversified Financial Services – 9.6% Citigroup Franklin Resources Invesco JPMorgan Chase Leucadia National PICO Holdings* Piper Jaffray* Energy – 6.0% Clayton Williams Energy* Hess Marathon Oil Murphy Oil Nexen Healthcare – 5.4% Haemonetics* Johnson & Johnson Merck & Co. Meridian Bioscience Molina Healthcare* See Notes to the Financial Statements 16 PROSPECTOR FUNDS, INC. Schedule of Investments (Unaudited) June 30, 2012 Opportunity Fund Description Shares Value COMMON STOCKS – 91.2% (Continued) Healthcare – 5.4% (Continued) Pfizer $ WellPoint Industrials – 3.8% Alliant Techsystems Briggs & Stratton Celadon Group CIRCOR International Graco Mine Safety Appliances Information Technology – 10.1% Automatic Data Processing BMC Software* Cisco Systems EMC* Maxim Integrated Products Microsoft NetApp* QLogic* Symantec* VeriSign* Xilinx Insurance – 17.3% Aflac Aon Arthur J. Gallagher Aspen Insurance Holdings Axis Capital Holdings Catlin Group Chubb Cincinnati Financial CNA Financial MetLife Montpelier Re Holdings Platinum Underwriters Holdings See Notes to the Financial Statements 17 PROSPECTOR FUNDS, INC. Schedule of Investments (Unaudited) June 30, 2012 Opportunity Fund Description Shares Value COMMON STOCKS – 91.2% (Continued) Insurance – 17.3% (Continued) Progressive $ W.R. Berkley Metals & Mining – 4.3% Gold Fields – ADR Kinross Gold Newmont Mining Victoria Gold* Paper & Forest Products – 0.6% Domtar Real Estate – 1.7% Forestar Group* Howard Hughes* Thomas Properties Group Utilities – 2.4% American Electric Power Empire District Electric NV Energy Public Service Enterprise Group Total Common Stocks (Cost $56,485,040) Par CONVERTIBLE BOND – 0.5% Industrials – 0.5% Alliant Techsystems 3.000%, 08/15/2024 (Cost $344,864) $ See Notes to the Financial Statements 18 PROSPECTOR FUNDS, INC. Schedule of Investments (Unaudited) June 30, 2012 Opportunity Fund Description Par Value CORPORATE BONDS – 0.6% Diversified Financial Services – 0.3% Leucadia National 7.000%, 08/15/2013 $ $ Information Technology – 0.3% Broadridge Financial Solutions 6.125%, 06/01/2017 Total Corporate Bonds (Cost $342,803) Shares SHORT-TERM INVESTMENT – 7.9% Invesco Treasury Portfolio, 0.020% (Cost $5,193,468) Total Investments – 100.2% (Cost $62,366,175) Other Assets and Liabilities, Net – (0.2%) ) Total Net Assets – 100.0% $ * Non-income producing security (a) Illiquid Security – A security is considered illiquid if it may not be sold or disposed of in the ordinary course of business within seven days at approximately the price at which it is valued.As of June 30, 2012, the fair value of this investment was $91,820 or 0.1% of total net assets.See note 2 in Notes to Financial Statements. ADR – American Depository Receipt See Notes to the Financial Statements 19 PROSPECTOR FUNDS, INC. Statements of Assets and Liabilities (Unaudited) June 30, 2012 Capital Appreciation Fund Opportunity Fund ASSETS: Investments, at market value (Cost $42,444,908 and $62,366,175 respectively) $ $ Cash Receivable for investment securities sold Receivable for dividends and interest Receivable for capital shares sold Prepaid expenses Total assets LIABILITIES: Payable for investment securities purchased Payable for capital shares redeemed Payable to adviser, net Accrued distribution fees Accrued expenses and other liabilities Total liabilities NET ASSETS $ $ COMPOSITION OF NET ASSETS: Portfolio capital $ $ Undistributed net investment income Accumulated net realized gain on investments Net unrealized appreciation or depreciation of investments ) Total net assets $ $ CAPITAL STOCK, $0.0001 par value Authorized Issued and outstanding NET ASSET VALUE, REDEMPTION PRICE, AND OFFERING PRICE PER SHARE $ $ See Notes to the Financial Statements 20 PROSPECTOR FUNDS, INC. Statements of Operations (Unaudited) For the Six Months Ended June 30, 2012 Capital Appreciation Fund Opportunity Fund INVESTMENT INCOME: Interest income $ $ Dividend income Less: Foreign taxes withheld ) ) Total investment income EXPENSES: Investment advisory fees Directors’ fees Administration fees Fund accounting fees Transfer agent fees Distribution fees Legal fees Audit fees Registration fees Other expenses Custodian fees Postage and printing fees Total expenses Less: Fee waivers ) ) Total net expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAINS (LOSSES): Net realized gain on investments Net change in unrealized appreciation or depreciation of investments ) Net gain (loss) on investments ) NET INCREASE (DECREASE) IN NET ASSETS RESULTING FROM OPERATIONS $ ) $ See Notes to the Financial Statements 21 PROSPECTOR FUNDS, INC. Statements of Changes in Net Assets Capital Appreciation Fund Six Months Ended June 30, 2012 Year Ended (Unaudited) December 31, 2011 OPERATIONS: Net investment income $ $ Net realized gain on investments Net change in unrealized depreciation of investments ) ) Net decrease resulting from operations ) ) CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Proceeds from reinvestment of distributions — Payments for shares redeemed ) ) Redemption fees Net increase (decrease) from capital share transactions ) DISTRIBUTIONS PAID FROM: Net investment income — ) Net realized gains — ) Total distributions to shareholders — ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) NET ASSETS: Beginning of period End of period (including undistributed (distributions in excess of) net investment income of $234,651 and $(193,063), respectively) $ $ TRANSACTIONS IN SHARES: Shares sold Shares issued in reinvestment of distributions — Shares redeemed ) ) Net increase (decrease) ) See Notes to the Financial Statements 22 PROSPECTOR FUNDS, INC. Statements of Changes in Net Assets Opportunity Fund Six Months Ended June 30, 2012 Year Ended (Unaudited) December 31, 2011 OPERATIONS: Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation or depreciation of investments ) Net increase (decrease) resulting from operations ) CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Proceeds from reinvestment of distributions — Payments for shares redeemed ) ) Redemption fees — Net increase from capital share transactions DISTRIBUTIONS PAID FROM: Net investment income — ) Net realized gains — ) Total distributions to shareholders — ) TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period End of period (including undistributed (distributions in excess of) net investment income of $258,568 and $(12,696), respectively) $ $ TRANSACTIONS IN SHARES: Shares sold Shares issued in reinvestment of distributions — Shares redeemed ) ) Net increase See Notes to the Financial Statements 23 PROSPECTOR FUNDS, INC. Financial Highlights Capital Appreciation Fund Six Months September 28, Ended June 30, through Year Ended December 31, December 31, (Unaudited) For a Fund share outstanding throughout the period NET ASSET VALUE: Beginning of period $ OPERATIONS: Net investment income Net realized and unrealized gain (loss) on investments ) Total from operations ) LESS DISTRIBUTIONS: From net investment income — ) From net realized gains — ) ) — ) — Total distributions — ) Paid in capital from redemption fees — NET ASSET VALUE: End of period $ TOTAL RETURN )%(3) )% % % )% )%(3) SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (in thousands) $ Ratio of expenses to average net assets: Before expense reimbursement %(4) % %(4) After expense reimbursement %(4) % %(4) Ratio of net investment income (loss) to average net assets: Before expense reimbursement %(4) % % % )% )%(4) After expense reimbursement %(4) % %(4) Portfolio turnover rate 6
